Citation Nr: 0029476	
Decision Date: 11/08/00    Archive Date: 11/16/00

DOCKET NO.  96-23 569A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether a reduction in the rating for chronic renal 
disease with hypertension from 100 percent to 30 percent, was 
proper.

2.  Entitlement to an evaluation in excess of 30 percent for 
chronic renal disease with hypertension. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel



INTRODUCTION

The veteran had active service from October 1974 to June 
1980.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which reduced the rating for chronic renal 
disease with hypertension from 100 percent to 30 percent 
disabling. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  A rating decision dated in March 1993 assigned a 100 
percent evaluation for chronic renal disease requiring 
regular hemodialysis, based, in part, on findings in a 
December 1992 VA examination report, which reflected that 
since October 1992, the veteran had required dialysis three 
times per week.
 
3.  The veteran underwent a kidney transplant in October 
1993, and since that time, he no longer required regular 
hemodialysis; he is able to perform more than sedentary 
activity, his blood urea nitrogen (BUN) level is less than 80 
mg, his creatinine level is less than 4mg, his kidney 
function is relatively stable, and his diastolic pressure is 
less than 100.  

4.  The veteran's chronic renal disease with hypertension is 
manifested by no more than transient or slight edema, with 
hypertension under continuous medical control; his diastolic 
pressure is predominantly less than 100, and his systolic 
pressure is predominantly less than 160.



CONCLUSIONS OF LAW

1.  The criteria for a reduction in the evaluation for 
chronic renal disease with hypertension from 100 percent to 
30 percent have been met.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. §§ 3.105(e), 3.344, 4.1-4.7, 4.104, 4.115a, 4.115b, 
Diagnostic Codes 7101, 7502, 7531 (1999).

2.  The criteria for an evaluation in excess of 30 percent 
for chronic renal disease with hypertension have not been 
met.  38 U.S.C.A. § 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-
4.7, 4.104, 4.115a, 4.115b, Diagnostic Codes 7101, 7502, 7531 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that after the most 
recent supplemental statement of the case (SSOC) was issued 
in this appeal, dated in March 1998, additional medical 
evidence was associated with the veteran's claims file.  
However, the RO did not issue another SSOC, as required by 
38 C.F.R. § 19.31.  The Board has reviewed the additional 
evidence, which consists primarily of VA medical records 
relating to treatment of an eye disorder and a dental 
disorder, and thus, for the most part, is not pertinent to 
this appeal.  To the extent that the disability on appeal is 
addressed in that additional evidence, it appears to be 
merely by reference and history.  There are no new clinical 
conclusions made in that evidence, which directly affect the 
outcome of this appeal.  As such, the Board finds that there 
is no prejudice to the veteran in proceeding with appellate 
disposition.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993)(there is no prejudice to the veteran if the Board 
addresses a matter not addressed by the RO, if the Board 
provides supporting reasons and bases in that regard). 

This appeal arises out of the veteran's disagreement with a 
decision to reduce the rating for his service-connected 
kidney disability with hypertension from 100 percent 
disabling to 30 percent disabling, effective from August 
1996.  The Board is satisfied that all relevant facts have 
been properly and sufficiently developed.  The Board notes 
that the rating reduction issue is intertwined with a request 
for entitlement to an increased rating for chronic renal 
disease with hypertension.  The Board will address each of 
those issues separately, as a rating reduction claim is not 
the same as a rating increase case.  See Brown v. Brown, 5 
Vet. App. 413, 418 (1993), citing Peyton v. Derwinski, 1 Vet. 
App. 282, 286 (1991).  

A brief review of the history of this appeal is set forth as 
follows.  Service connection for interstitial nephritis with 
hypertension was granted in a February 1981 rating decision, 
and a 30 percent evaluation was assigned, effective from June 
1980.  In March 1993, the RO assigned separate evaluations 
for hypertension and for interstitial nephritis.  
Interstitial nephritis was recharacterized as chronic renal 
disease requiring regular hemodialysis, and the applicable 
Diagnostic Code was changed from 7502 to 7530.  In addition, 
the evaluation was increased to 100 percent, effective August 
1992.  Hypertension was assigned a 10 percent evaluation 
under Diagnostic Code 7101, effective August 1992.  The March 
1993 rating decision was based on private treatment records 
that showed hospitalization in August 1992 for malignant 
hypertension, and on a December 1992 VA examination report 
that noted that the veteran had been receiving dialysis 
treatment for his renal condition since October 1992.  

In January 1995, the veteran notified VA that he was no 
longer on regular hemodialysis, having undergone a kidney 
transplant in October 1994.  Subsequently, the RO learned 
that the actual date of the transplant was in October 1993.  
The veteran was scheduled for a VA examination in October 
1995.  He was noted to be employed by the Post Office as a 
mail handler, and his complaints consisted of shortness of 
breath, tiring easily, and of "on and off" swelling.  He 
was taking various medications for his kidney disorder and 
other associated disorders, including hypertension.  His 
blood pressure was recorded as 140/80 and 140/90.  The 
examiner indicated that there was no swelling of the hands, 
wrists, face, or lower extremities, and the lungs were clear, 
with no rales, wheezing, or impairment of breath sounds.  
There was atrophy of the gums but the tongue had normal 
coating.  All other findings were negative.  The examiner 
offered the following diagnoses:  status post renal 
transplant secondary to chronic renal failure; hypertension 
on Atenolol and Procardia medication; diabetes mellitus on 
Humulin; hypercholesterolemia on Mevacor medication.  

Based on the above evidence, in December 1995, the RO 
proposed reducing the rating for the veteran's kidney 
disability.  The veteran was notified of the proposed 
reduction in February 1996, as well as his rights to a 
predetermination hearing and to submit additional evidence.  
38 C.F.R. § 3.105(e), (i).  There was no response from the 
veteran, and no additional evidence was received.  
Consequently, in a May 1996 rating decision, the RO 
implemented the proposal to reduce the evaluation for the 
veteran's kidney disability to 30 percent, effective from 
August 1996.  In addition, the RO assigned a different 
Diagnostic Code, 7502, which includes consideration of the 
veteran's hypertensive symptoms as part of the kidney 
disability.  The RO recharacterized the veteran's kidney 
disability and discontinued the separate rating for 
hypertension, incorporating the two disabilities into a 
single service-connected disability defined as chronic renal 
disease with hypertension.  

In May 1996, shortly after the rating decision, additional 
private medical evidence was received by VA, showing 
treatment from September 1992 to February 1996.  The evidence 
confirmed that the veteran's kidney transplant had been 
performed in October 1993, and that his post-surgical course 
was generally satisfactory, except for the fact that he 
developed diabetes mellitus six weeks after the transplant.  
His hypertension was under medical control, with diastolic 
pressure predominantly under 100, and systolic pressure under 
140.  A February 1996 entry noted "history of 
hypertension."  

The veteran underwent another VA examination in November 
1996.  The examiner determined that the veteran's diabetes 
was secondary to the medications taken by the veteran to 
prevent rejection of his kidney transplant.  The report 
otherwise noted that the veteran said that he felt that his 
kidney transplant was functioning satisfactorily.  His 
hypertension was under medical control, with a blood pressure 
reading of 120/94.  His lungs were normal, and X-rays of the 
chest revealed no infiltrate or air trapping in the lungs.  
The examiner reported that blood chemistries confirmed that 
the kidney was functioning in a normal manner, and the 
veteran was diagnosed with chronic renal failure status post 
functioning renal transplant, hypertensive vascular disease, 
and insulin dependent diabetes.  The RO confirmed a 30 
percent rating for chronic renal disease with hypertension in 
a March 1998 rating decision.  The Board notes that the RO 
also awarded service connection for insulin dependent 
diabetes mellitus.  

An April 1998 VA dental and oral examination report noted 
that the veteran reported that his renal function has been 
"relatively stable," with his main complaint consisting of 
lack of energy and fatigue on a daily basis, poor appetite 
and a 10-20 pound weight loss over the past year.  He 
reported urinating approximately twice daily, and none during 
the night.  He said that on occasion his hypertension had 
been under variable control, but that "generally it has been 
well controlled."  During the examination, blood pressure 
was recorded at 118/80.

I.  Rating Reduction

When the RO reduced the rating for the veteran's kidney 
disability from 100 percent disabling to 30 percent disabling 
in May 1996, the former 100 percent rating had been in effect 
for less than 5 years.  Therefore, the provisions of 
38 C.F.R. § 3.344, which requires that sustained improvement 
be shown, are not for application.  Smith v. Brown, 5 Vet. 
App. 335, 339 (1993).  The Board also notes that the RO's 
reduction of the veteran's 100 percent rating satisfied the 
procedural requirements of 38 C.F.R. § 3.105(e).  However, in 
all reduction cases, regardless of whether the rating has 
been in effect for 5 years or more, a reduction must be based 
on the entire history and on an actual change in condition, 
not just a change in the standards of the examination.  See 
38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13; Brown v. Brown, 5 Vet. 
App. 413, 420-21 (1993), (quoting Schafrath v. Derwinski, 1 
Vet. App. 589, 594-95 (1991)).  Thus, even though the 
veteran's 100 percent rating had been in effect for less than 
5 years and the provisions of 38 C.F.R. § 3.344(a) and (b) do 
not apply, it must be determined that the disability had 
improved, and that the improvement actually reflects an 
improvement in the veteran's ability to function under the 
ordinary conditions of life and work.  Brown, supra.

The Board has reviewed the veteran's entire medical history 
with respect to his kidney disability with hypertension, as 
summarized above.  See 38 C.F.R. § 4.1; Brown, 5 Vet. App. at 
420-421.  The Board finds that the evidence present at the 
time of the May 1996 rating reduction reflected an actual 
improvement in the veteran's service-connected kidney 
disability with hypertension, as compared to the evidence 
present at the time of the March 1993 rating decision, such 
that a rating reduction from 100 percent to 30 percent was 
warranted, within the context of 38 C.F.R. §§ 4.115a, 4.115b, 
Diagnostic Codes 7502, 7530, for the reasons set forth below.  
See also 38 C.F.R. § 4.10; Dofflemyer v. Derwinski, 2 Vet. 
App. 277, 280 (1992)(there must be a finding of material 
improvement in the disability in the context of the 
applicable rating criteria).

According to 38 C.F.R. § 4.115b, Diagnostic Code 7502, 
chronic nephritis is to be rated as renal dysfunction.  The 
Board notes that, in addition, under Diagnostic Code 7531, 
residuals of a kidney transplant are also rated as renal 
dysfunction, with a minimal rating of 30 percent.  A 100 
percent rating is assigned following kidney transplant 
surgery, with a mandatory VA examination scheduled one year 
following surgery to assess the current symptomatology.  
Under 38 C.F.R. § 4.115a, a 30 percent evaluation is 
warranted for renal dysfunction with albumin constant or 
recurring with hyaline and granular casts or red blood cells; 
or, transient or slight edema or hypertension at least 10 
percent disabling under Diagnostic Code 7101.  A 60 percent 
evaluation is warranted for constant albuminuria with some 
edema; or definite decrease in kidney function; or, 
hypertension at least 40 percent disabling under Diagnostic 
Code 7101.

The criteria for evaluating hypertension are set forth under 
38 C.F.R. § 4.104, Diagnostic Code 7101.  A 10 percent 
evaluation is warranted for hypertension with diastolic 
pressure predominantly 100 or more, or; systolic pressure 
predominantly 160 or more, or; the minimum evaluation for an 
individual with a history of diastolic pressure predominantly 
100 or more who requires continuous medication for control.  
A 20 percent evaluation is warranted with diastolic pressure 
predominantly 110 or more, or; systolic pressure 
predominantly 200 or more, and a 40 percent evaluation is 
warranted for hypertension with diastolic pressure 
predominantly 120 or more.

In the present appeal, when the veteran was receiving a 100 
percent evaluation, his kidney disability was evaluated under 
Diagnostic Code 7530, which rates chronic renal disease 
requiring regular dialysis.  As with Diagnostic Codes 7502 
and 7531, disabilities under Diagnostic Code 7530 are to be 
rated as renal dysfunction.  A 100 percent evaluation is 
warranted where the disorder requires regular dialysis, or 
precludes more than sedentary activity due to either 
persistent edema or albuminaria; or blood urea nitrogen (BUN) 
is more than 80mg%; or creatinine is more than 8mg%; or 
markedly decreased function of the kidney or other organ 
systems, especially cardiovascular.  

The Board notes that since his kidney transplant surgery in 
October 1993, the veteran is no longer undergoing dialysis.  
In addition, at the time of the October 1995 VA examination, 
the veteran was noted to be employed as a mail handler, and 
there was no evidence that he was precluded from more than 
sedentary activity.  Furthermore, the November 1996 VA 
examination report noted that his BUN level was 22 mg and his 
creatinine level was 1.5mg.  There is no medical evidence of 
record reflecting markedly decreased function of the kidney 
or other organ systems, particularly the cardiovascular 
system.  The VA examiner opined that analysis of the 
veteran's blood chemistries indicated that the kidney was 
functioning in a normal manner, and the veteran has said that 
he felt that his kidney transplant was functioning 
satisfactorily.  

The Board notes that the veteran does have transient or 
slight edema, as he has complained of occasional swelling.  
In addition, the veteran's hypertension is under continuous 
medical control to warrant a 10 percent evaluation under 
Diagnostic Code 7101.  The criteria for a 30 percent 
evaluation for renal dysfunction, under either Diagnostic 
Code 7531 or 7502, are therefore met.

In short, the Board finds that the evidence clearly 
demonstrates that the veteran's kidney disability with 
hypertension underwent an improvement between the time of the 
March 1993 rating decision, when a 100 percent rating was 
assigned, and the May 1996 rating decision, when the 
disability rating was reduced to 30 percent disabling.  See 
38 C.F.R. § 3.344(c).  During that time period, the veteran 
underwent a successful kidney transplant.  As noted above, 
the medical evidence indicates that the kidney is functioning 
properly, and the veteran no longer required dialysis, or had 
other more severely disabling symptoms that warranted a 100 
percent rating.  As the medical evidence demonstrates 
improvement in the veteran's kidney disability, the Board 
finds that the May 1996 rating reduction from 100 percent was 
warranted.

II.  Entitlement to an Evaluation in Excess of 30 Percent

As noted above, the veteran is also claiming entitlement to a 
disability evaluation in excess of 30 percent for chronic 
renal disease with hypertension.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making a disability evaluation.  38 C.F.R. 
§ 4.1.  However, the current level of disability is of 
primary concern. 

In the present case, the Board finds that the preponderance 
of the evidence is against an evaluation in excess of 30 
percent for chronic renal disease with hypertension.  The 
veteran's disability is currently rated by analogy under 
38 C.F.R. § 4.115b, Diagnostic Code 7502, which indicates 
that chronic nephritis is to be rated as renal dysfunction.  
Those criteria are set forth in Part I of this decision.  

Reviewing the more recent medical evidence of record, the 
Board notes that there is no evidence of constant albuminuria 
in either the veteran's two VA examination reports or in his 
medical treatment records.  Nor is there evidence of definite 
decrease in kidney function.  Indeed, the Board notes that in 
the November 1996 VA examination, the kidney was described as 
functioning in a normal manner.  Additionally, the veteran 
does not meet the criteria for a 40 percent rating for 
hypertension under Diagnostic Code 7101, thus warranting a 
higher rating for renal dysfunction under 38 C.F.R. § 4.115a.  
In that regard, the veteran's hypertension has been described 
as being under medical control, with diastolic pressure 
consistently under 100.  In short, in the absence of evidence 
of constant albuminuria with some edema, or definite decrease 
in kidney function, or hypertension that meets the criteria 
for a 40 percent rating under Diagnostic Code 7101, there is 
simply no basis to assign a higher rating for chronic renal 
disease with hypertension, and the appeal is denied.  
38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7502.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

The Board has considered the complete history of the 
veteran's chronic renal disease with hypertension, as well as 
the current clinical manifestations of this disability and 
its effect on the veteran's earning capacity.  See 38 C.F.R. 
§§ 4.1, 4.2, 4.41.  All other pertinent aspects of 38 C.F.R. 
Parts 3 and 4 have also been considered.  Should the 
veteran's disability increase in severity, he may be entitled 
to a higher evaluation; however, at present, there is no 
basis for a rating in excess of 30 percent.  See 38 C.F.R. 
§ 4.1.

Finally, the Board points out that in the October 1995 VA 
examination, it was noted that the veteran was employed as a 
mail handler.  The recent evidence does not reflect, nor is 
it contended otherwise, that the veteran's service-connected 
chronic renal disease with hypertension has caused marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned 30 percent evaluation), or 
necessitated any recent periods of hospitalization, such that 
application of the regular schedular standards is 
impracticable.  As such, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) for assignment of an extra-schedular 
evaluation.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

The reduction in the evaluation for the veteran's chronic 
renal disease with hypertension from 100 percent to 30 
percent was proper, and the appeal is denied.

The schedular criteria not having been met, the claim for 
entitlement to an evaluation in excess of 30 percent for 
chronic renal disease with hypertension is denied.




		
	L. M. HELINSKI
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 
- 6 -


- 1 -


